Appeal from a death benefits award to widow. The hearsay evidence as to the accident was corroborated by the testimony of the widow and the son. Each saw the injured toe and foot, and the widow applied hot packs after the husband “ returned from work; ” he told them that a heavy piece of iron fell, striking him on the great toe. The statement of injury by the employer admitted the happening of the accident. A physician testified to the causal relation between the injury and the death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.